Norton, J.
held that, according to sec. 18 of the Practice Act, actions for foreclosure of mortgages of real property shall be tried in the county in which the subject is situated; and as the land is situated in the county of San Francisco, the plaintiff should bring his action before one of the District Courts of that county. Inasmuch as there' are two *177District Courts in the County, the Act does not intend to confine a party to a Judicial District, hut only refers to the County. The Constitution prohibits the division of a county for legislative purposes, but does not prohibit the establishment of several District Courts in the same county.